Citation Nr: 1605335	
Decision Date: 02/11/16    Archive Date: 02/18/16

DOCKET NO.  12-20 978A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for a heart condition, to include cardiomyopathy. 

2. Entitlement to service connection for a bilateral knee disability.

3. Entitlement to service connection for a disability of the feet.  

4. Whether new and material evidence has been received to reopen a claim for service connection for bilateral hearing loss, and, if so, whether service connection is warranted. 

5. Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Larson, Associate Counsel


INTRODUCTION

The Veteran had active duty service from April 1988 to September 1988 and from November 1990 to April 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2010 and July 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Veteran testified via videoconference before the undersigned Veterans Law Judge in October 2015.  A hearing transcript is contained in the claims file.  

The Board notes that the Veteran's current claim concerning hearing loss stems from a January 2011 written statement in which the Veteran alleged that there was clear and unmistakable error (CUE) in the last prior denial for service connection which occurred in August 2003, which went unappealed. He did not submit a petition to reopen this claim.  Regardless, the RO adjudicated the claim of service connection for hearing loss on the merits, which it again denied in the July 2011 rating decision.  A Statement of the Case (SOC) was eventually issued, from which the Veteran perfected a timely appeal concerning this issue.  It was also discussed at his videoconference hearing. 

The issue of whether there was CUE in an August 2003 rating decision that denied service connection for bilateral hearing loss is inextricably intertwined with the petition to reopen. Therefore, consideration of the claim to reopen must be deferred until the intertwined issue of CUE is either resolved or is prepared for appellate consideration. See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together).

The hearing loss matter as well as the issues of entitlement to service connection for a heart condition, and a bilateral knee condition are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. The evidence is, at the very least, in a state of equipoise as to whether his tinnitus is related to his active duty service.

2. The evidence is also, at the very least, in a state of equipoise as to whether his plantar fasciitis is related to his active duty service.


CONCLUSIONS OF LAW

1. The criteria for establishing service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).

2. The criteria for establishing service connection for plantar fasciitis have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Service Connection

Service connection is established where a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Alternatively, service connection can be granted on a secondary basis.  For secondary service connection, it must be shown that the disability for which the claim is made is proximately due to or the result of a service-connected disease or injury or that a service-connected disease or injury has chronically worsened the disability for which service connection is sought.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

In order to grant a claim of entitlement to service connection for an alleged disability, VA must examine the evidence and determine whether the claim is supported or the evidence for and against it is in relative equipoise, meaning about evenly balanced, with the claimant prevailing in either event, or whether instead a preponderance of the evidence is against the claim, in which case the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  See also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran testified that he began noticing slight ringing in his ears while on active duty working as a heavy equipment repairman.  He believes that his current tinnitus condition is directly related to these events.  

In support of his claim, he submitted a July 2012 letter from a private ear, nose, and throat physician who evaluated the tinnitus condition.  The examiner summarized the Veteran's reports of in-service noise exposure, including around heavy equipment.  The physician stated that the Veteran developed tinnitus, with the right ear more involved than the left.  The physician ultimately concluded that the tinnitus was more likely than not related to his active duty service, as the condition began shortly after that time.  

The Board finds this opinion competent and credible.  It fully considered the Veteran's lay contentions that he experienced acoustic trauma while on active duty.  While the Veteran did have a VA audiological examination in July 2011, that examiner concluded that he could not provide an opinion without resorting to mere speculation.  

As such, the Board finds that the evidence, at the very least, is in a state of equipoise as to whether the Veteran's tinnitus is related to his active duty service.  Resolving all doubt in the Veteran's favor, his claim for service connection for tinnitus is granted.  See 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).

Additionally, the Veteran contends that he suffers from a chronic condition of the feet that is related to his active duty service, or, alternatively, to his service-connected low back condition.  He testified at his hearing that he first received treatment for such a condition while on basic training when he was prescribed shoe inserts for pes planus.  

There is a July 1988 service treatment record (STR) that notes the Veteran experienced tenderness in the arch of one of his feet.  It speculated that this could be pes planus or pes cavus, as well as fasciitis.  

The Veteran's post service private treatment records further document a bilateral plantar fascitis diagnosis.  In July 2012, the Veteran's treating podiatrist submitted a letter.  In it he stated that he treated the Veteran since 2005 and that due to the Veteran's back condition and resulting instability and muscle weakness, he had developed plantar fascitis.  The physician opined that the Veteran's foot problems were a direct result of his service-connected low back condition.  

The Board finds this opinion competent and credible.  It fully considered the Veteran's relevant medical evidence and was authored by the Veteran's treating podiatrist, who he has seen since 2005.  As such, and without any negative opinion evidence of record, the Board finds that the evidence, at the very least, is in a state of equipoise as to whether the Veteran's plantar fasciitis is related to his service-connected low back disability.  Resolving all doubt in the Veteran's favor, his claim for service connection for bilateral plantar fasciitis is granted.  See 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).


ORDER

Entitlement to service connection for tinnitus is granted.

Entitlement to service connection for a disability of the feet, including plantar fasciitis, is granted.  


REMAND

Unfortunately, a remand is required for the remaining claims.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.

As noted above, the matter of CUE in the August 2003 rating decision must be adjudicated in the first instance.  If a negative result ensues, the RO must review the matter of the petition to reopen a claim of service connection for bilateral hearing loss. 

Regarding his claim for service connection for a heart condition, the Board notes that to date, he has not yet been afforded a VA examination.  The Veteran testified at his Board hearing that he believes his heart problems began while in service when he noticed a shortness of breath and chest pain.  

There is a Report of Medical History that the Veteran completed at the time of one of his separations from active duty in which he indicated that he had experienced shortness of breath and pain or pressure in his chest.  

The Veteran's claims file contains multiple private treatment records documented his cardiomyopathy.  His treating cardiologist submitted a letter in December 2010 detailing the Veteran's symptoms of dyspnea, shortness of breath, fatigability, limited exercise capacity, and diminished energy levels due to the cardiomyopathy.  There is a December 2013 private treatment record indicating the Veteran has a history of congestive heart failure and identified a symptom of shortness of breath.  

As the Veteran has a current heart disability, has competently reported feeling chest pain and shortness of breath while in service, and there is at least one Report of Medical History from service in which he indicated these symptoms, the Board concludes that he is warranted a VA examination to address the etiology of his heart condition.  This must be accomplished upon remand.  

Finally, regarding his claim for service connection for a bilateral knee condition, the Veteran alleges that the condition is possibly secondary to his service-connected lower back condition or alternatively, his now service-connected plantar fasciitis of the feet.  It is clear that he has a current bilateral knee disability.  There is a private December 2010 MRI of the right knee which found a tear of the medial meniscus, a tear of the anterior cruciate ligament, joint effusion, and moderate osteoarthritis with moderate chondromalacia.  There is a September 2012 VA x-ray report that indicates the presence of degenerative joint disease in each knee.  Furthermore, there is documentation of multiple right knee procedures.  This includes in February 2013, when the Veteran underwent an arthroscopy, meniscectomy, debridement, and a removal of a cyst all for the right knee.  He also underwent a hemilaminotomy in May 2012.  

The Veteran has not been provided a VA examination for his knees to date.  While there is a July 2012 private treatment record in which a physician indicates that the Veteran's back, feet, and right knee pain could possibly all be related to each other, there is no definitive opinion of record.  As such, he is warranted a VA examination to provide comment on the etiology of his knee conditions.  This must be accomplished upon remand.  

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA treatment records and add them to the claims file.

2.  Adjudicate the matter of whether there was CUE in the August 2003 rating decision which denied service connection for bilateral hearing loss. If the CUE claim is denied, consider whether the petition to reopen should be granted based on the submission of evidence including his competent and credible lay testimony regarding noise exposure.  If the petition to reopen is denied, issue the Veteran a supplemental statement of the case.

3. Next, schedule the Veteran a VA examination for his heart conditions.  The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with the examination.

All necessary special studies or tests are to be accomplished.  It is requested that the examiner obtain a detailed history of the Veteran's development of heart problems.  The examiner should note each heart condition the Veteran currently possesses, including his documented cardiomyopathy.

For each heart condition diagnosed, the examiner must respond to the following:

Is it at least as likely as not (50 percent or greater degree of probability) that the Veteran's heart condition had its onset during service or is otherwise related to any incident of service?

The examiner must consider the Veteran's competent reports of experiencing shortness of breath and chest pain while on active duty service, as well as the documented separation Report of Medical History contained in the STRs in which he indicates he experienced these symptoms.

If the examiner determines he or she cannot provide these requested medical comments without resorting to mere speculation, then he or she must also discuss why an opinion is not possible or feasible.  In other words, merely stating that he or she cannot comment will not suffice.

4. Then, schedule the Veteran a VA examination for his bilateral knee conditions.  The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with the examination.

All necessary special studies or tests are to be accomplished.  It is requested that the examiner obtain a detailed history of the Veteran's development of knee issues.  The examiner should note each knee condition the Veteran currently possesses, including his degenerative joint disease.

For each knee condition diagnosed, the examiner must respond to the following:

Is it at least as likely as not (50 percent or greater degree of probability) that the Veteran's knee condition was caused or chronically aggravated by his service-connected lower back condition?

Alternatively, is it at least as likely as not (50 percent or greater degree of probability) that the Veteran's knee condition was caused or chronically aggravated by his service-connected plantar fasciitis condition?

The examiner must consider the Veteran's competent lay testimony regarding his knees, as well as all relevant VA and private treatment records contained in the claims file.    

If the examiner determines he or she cannot provide these requested medical comments without resorting to mere speculation, then he or she must also discuss why an opinion is not possible or feasible.  In other words, merely stating that he or she cannot comment will not suffice.

5. Review the medical examination reports obtained to ensure that the remand directives have been accomplished, and return the case to the examiner(s) if all questions posed are not answered.
 
6. Finally, readjudicate these claims on appeal. If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


